Exhibit 10.11

ESCROW AGREEMENT




This ESCROW AGREEMENT (this “Agreement”) made as of July 20, 2011 by and between
TK Star Design Inc, a Nevada corporation (the “Issuer”) and Bernard & Yam, LLP,
401 Broadway, Suite 1708, New York, NY 10013 (the “Escrow Agent”).




W I T N E S E T H:




WHEREAS, the Issuer is offering to the subscribers (“Subscribers”) pursuant to a
subscription agreement, dated as of the date hereof (as amended or supplemented,
the “Subscription Agreement”), (i) 615,000 share of Company common stock (the
“Shares”) at a purchase price of $1.00 per share; (ii) Series A share purchase
warrants to purchase up to 1,230,000 shares of Company common stock, exercisable
for a period of three (3) years at an exercise price of $0.50 per share (the
“Series A Warrants”); (iii) Series B share purchase warrants to purchase up to
1,230,000 shares of Company common stock, exercisable for a period of three (3)
years at an exercise price of $0.75 per share (the “Series B Warrants”); (iv)
Series C share purchase warrants to purchase up to 615,000 shares of Company
common stock, exercisable for a period of three (3) years at an exercise price
of $1.00 per share (the “Series C Warrants”); and (v) Series D share purchase
warrants to purchase up to 615,000 shares of Company common stock, exercisable
for a period of three (3) years at an exercise price of $1.00 per share (the
“Series D Warrants”)  in reliance upon an exemption from securities registration
afforded by the provisions of Section 4(2), Section 4(6), Regulation D and/or
Regulation S as promulgated by the United States Securities and Exchange
Commission  under the Securities Act of 1933, as amended (the “Offering”)’;




WHEREAS, the Issuer proposes to establish an escrow account (the “Escrow
Account”), to which subscription monies which are received by the Escrow Agent
from the prospective subscribers in connection with the  Offering are to be
credited, and the Escrow Agent is willing to establish the Escrow Account on the
terms and subject to the conditions hereinafter set forth;




WHEREAS, the Escrow Agent will enter agreement with certain bank (the “Bank”) to
establish a special bank account into which the subscription monies, which are
received by the Escrow Agent and credited to the Escrow Account, are to be
deposited;




WHEREAS, some Subscribers may have already wired the funds to the Escrow Agent,
pursuant to the Escrow Agreement, dated July 7, 2011 by and among the Escrow
Agent, Phoenix International (China) Limited Company, a Hong Kong company and
the Subscribers (“Prior Escrowed Funds”);




NOW, THEREFORE, in consideration of the premises and mutual covenants herein
contained, the parties hereto hereby agree as follows:




1.

Subscription Agreement.  Each capitalized term not otherwise defined in this
Agreement shall have the meaning set forth for such term on the Subscription
Agreement which is attached to this Agreement as Exhibit A and is incorporated
by reference herein and made a part hereof (the “Subscription Agreement”).
 Defined terms not ascribed a definition herein shall have the meaning as set
forth in the Subscription Agreement.




2.

Subscribers Representative.  The Subscribers hereby elect Sasha Shemirani as
their Subscribers Representative.  The Subscribers understand and acknowledge
the Subscribers Representative will act as the representative of the party with
regard to the actions set forth herein.





--------------------------------------------------------------------------------




3.

Establishment of the Bank Account.




3.1

The Escrow Agent shall establish a non-interest-bearing bank account at the
branch of the Bank selected by the Escrow Agent, and bearing the designation set
forth on the Subscription Agreement (heretofore defined as the “Bank Account”).
 The purpose of the Bank Account is for (a) the deposit of all subscription
monies (checks or wire transfers) which are received from prospective
subscribers of the Offering and are delivered to the Escrow Agent, (b) the
holding of amounts of subscription monies which are collected through the
banking system, and (c) the disbursement of collected funds, all as described
herein.




3.2

The Escrow Agent shall accept funds either from the Prior Escrowed Funds or
beginning no earlier than July 8, 2011 and no later than July 11, 2011 (the
“Offering Period”).  The Offering Period shall be extended at the mutual
discretion of both the Issuer and the Subscribers Representative (an “Extension
Period”) only if the Escrow Agent shall have received notice thereof prior to
the expiration of the Offering Period.  The Extension Period, which shall be
deemed to commence on the next calendar day following the expiration of the
Offering Period, shall consist of the number of calendar days or business days
set forth on the notice provided by the Issuer and Subscribers Representative.
 The last day of the Offering Period, or the last day of the Extension Period
(if the Escrow Agent has received written notice thereof as herein above
provided), is referred to herein as the “Termination Date.”  Except as provided
in Section 5.3 hereof, after the Termination Date, the Representative of
Subscribers shall not deposit, and the Escrow Agent shall not accept, any
additional amounts representing payments by prospective subscribers.




4.

Deposits to the Bank Account.




4.1

The Issuer shall direct the prospective subscribers of the Purchased Securities
to deliver to the Escrow Agent all monies in the form of checks, or wire
transfers to be accompanied by a an executed Subscription Agreement.  Upon the
Escrow Agent’s receipt of such monies, same shall be credited to the Escrow
Account.  All checks delivered to the Escrow Agent shall be made payable to
“Bernard & Yam, LLP-Attorney Trust Account” and referencing “TK Star”  Any check
payable other than to the Escrow Agent as required hereby shall be returned to
the prospective subscriber (together with any subscription information or other
documents delivered therewith) by noon of the next business day following
receipt of such check by the Escrow Agent, and such check shall be deemed not to
have been delivered to the Escrow Agent pursuant to the terms of this Agreement.




4.2

Promptly after receiving subscription monies as described in Section 4.1, the
Escrow Agent shall deposit the same into the Bank Account.  Amounts of monies so
deposited are hereinafter referred to as “Escrow Amounts.”  The Escrow Agent
shall cause the Bank to process all Escrow Amounts for collection through the
banking system.  




4.3

The Escrow Agent shall not be required to accept for credit to the Escrow
Account or for deposit into the Bank Account checks or wires that are not
accompanied by an executed Subscription Agreement.  




4.4

The Escrow Agent shall not be required to accept in the Escrow Account any
amounts representing payments by prospective subscribers, whether by check or
wire, except during the Escrow Agent’s regular business hours.




4.5

Those Escrow Amounts which have been deposited in the Bank Account and which
have cleared the banking system and have been collected by the Escrow Agent are
herein referred to as the “Fund.”




4.6

If the Offering is terminated before the Termination Date, the Escrow Agent
shall refund any portion of the Fund prior to disbursement of the Fund in
accordance with Article 5 hereof upon instructions in writing signed by the
Issuer and Subscribers Representative.





-2-




--------------------------------------------------------------------------------




4.7

If prior to the disbursement of the Fund in accordance with Section 5.2 below,
the Escrow Agent has received notice from the Issuer that the subscription of a
subscriber has been rejected since such subscriber does not qualify as an
investor in the Offering, the Escrow Agent shall promptly refund to such
subscriber the amount of payment received from such subscriber which is then
held in the Fund or which thereafter clears the banking system, without interest
thereon or deduction therefrom, by drawing a check on the Bank Account for the
amount of such payment and transmitting it to the subscriber.




5.

Disbursement from the Bank Account.




5.1

Subject to Section 5.3 below, if the Offering is terminated before the
Termination Date by the Issuer, the Escrow Agent shall, upon its receipt of
written instructions signed by both the Issuer and the Subscribers
Representative, refund to each prospective subscriber the aggregate amount of
the payment from said subscriber then held in the Fund or which thereafter
clears the banking system, without interest thereon or deduction therefrom.




5.2

Subject to Section 5.3 below, if at any time up to the close of regular banking
hours on the Termination Date, the Escrow Agent has received joint written
instructions from the Issuer and the Subscribers Representative that all
conditions for release of funds and the issuance of Purchased Securities have
been met for Closing, the Escrow Agent shall promptly disburse the Fund in
accordance with such instructions.




5.3

Upon disbursement of all amounts in the Fund pursuant to the terms of this
Article 5, the Escrow Agent shall be relieved of further obligations and
released from all liability under this Agreement with respect to the Escrow
Account.  It is expressly agreed and understood that in no event shall the
aggregate amount of payments made by the Escrow Agent exceed the amount of the
Fund.




6.

Rights, Duties and Responsibilities of Escrow Agent.  It is understood and
agreed that the duties of the Escrow Agent are purely ministerial in nature, and
that:




6.1

The Escrow Agent shall notify the Issuer of the Escrow Amounts which have been
deposited in the Bank Account and of the amounts, constituting the Fund, which
have cleared the banking system and have been collected by the Escrow Agent.




6.2

The Escrow Agent shall not be responsible for or be required to enforce any of
the terms or conditions of the Subscription Agreement or any other agreement
between the Issuer and any prospective subscriber nor shall the Escrow Agent be
responsible for the performance by the Issuer of its obligations under this
Agreement.




6.3

The Escrow Agent shall not be required to accept from the prospective
subscribers any subscription information pertaining to the Offering unless such
subscription information is accompanied by checks or wire transfers meeting the
requirements of Section 4.1, nor shall the Escrow Agent be required to keep
records of any information with respect to payments deposited by the prospective
subscribers except as to the amount and date of such payments; however, the
Escrow Agent shall notify the prospective subscriber within a reasonable time of
any discrepancy between the amount set forth in any subscription information and
the amount delivered to the Escrow Agent therewith.  Such amount need not be
accepted for deposit in the Escrow Account until such discrepancy has been
resolved.




6.4

The Escrow Agent shall be under no duty or responsibility to enforce collection
of any check delivered to it hereunder.  The Escrow Agent, within a reasonable
time, shall return to the prospective subscriber any check received which is
dishonored, together with the subscription information, if any, which
accompanied such check.





-3-




--------------------------------------------------------------------------------




6.5

The Escrow Agent shall be entitled to rely upon the accuracy, act in reliance
upon the contents, and assume the genuineness of any notice, instruction,
certificate, signature, instrument or other document which is given to the
Escrow Agent pursuant to this Agreement without the necessity of the Escrow
Agent verifying the truth or accuracy thereof.  The Escrow Agent shall not be
obligated to make any inquiry as to the authority, capacity, existence or
identity of any person purporting to give any such notice or instructions or to
execute any such certificate, instrument or other document.




6.6

If the Escrow Agent shall receive instructions with respect to the Bank Account,
the Escrow Amounts or the Fund which, in its sole determination, are in conflict
either with other instructions received by it or with any provision of this
Agreement, it shall be entitled to hold the Escrow Amounts, the Fund, or a
portion thereof, in the Bank Account pending the resolution of such uncertainty
to the Escrow Agent’s sole satisfaction, by final judgment of a court or courts
of competent jurisdiction or otherwise.




6.7

The Escrow Agent shall not be liable for any action taken or omitted hereunder,
or for the misconduct of any employee, agent or attorney appointed by it, except
in the case of willful misconduct or negligence.  The Escrow Agent shall be
entitled to consult with counsel of its own choosing.




6.8

The Escrow Agent shall have no responsibility at any time to ascertain whether
or not any security interest exists in the Escrow Amounts, the Fund or any part
thereof or to file any financing statement under the Uniform Commercial Code
with respect to the Fund or any part thereof.




7.

Amendment: Resignation. This Agreement may be altered or amended only with the
written consent of the Issuer, Escrow Agent and the Subscribers Representative.
 The Escrow Agent may resign for any reason upon five (5) business days’ written
notice to the Issuer.  Should the Escrow Agent resign as herein provided, it
shall not be required to accept any deposit, make any disbursement or otherwise
dispose of the Escrow Amounts or the Fund, but its only duty shall be to hold
the Escrow Amounts until they clear the banking system and the Fund for a period
of not more than five (5) business days following the effective date of such
resignation, at which time (a) if a successor escrow agent shall have been
appointed and written notice thereof (including the name and address of such
successor escrow agent) shall have been given to the resigning Escrow Agent by
the Issuer and such successor escrow agent, then the resigning Escrow Agent
shall deliver over to the successor escrow agent the Fund, less any portion
thereof previously paid out in accordance with this Agreement; or (b) if the
resigning Escrow Agent shall not have received written notice signed by the
Issuer  and the Subscribers Representative, and a successor escrow agent, then
the resigning Escrow Agent shall promptly refund the amount in the Fund to each
prospective subscriber, without interest thereon or deduction therefrom, and the
resigning Escrow Agent shall promptly notify the Issuer in writing of its
liquidation and distribution of the Fund; whereupon, in either case, the Escrow
Agent shall be relieved of all further obligations and released from all
liability under this Agreement.




8.

Representations and Warranties. The Issuer hereby represents and warrants to the
Escrow Agent that:




8.1

No party other than the parties hereto and the prospective subscribers have, or
shall have, any lien, claim or security interest in the Escrow Amounts or the
Fund or any part thereof.




8.2

No financing statement under the Uniform Commercial Code is on file in any
jurisdiction claiming a security interest in or describing (whether specifically
or generally) the Escrow Amounts or the Fund or any part thereof.




8.3

All of the information contained in the Subscription Agreement is, as of the
date hereof, and will be, at the time of any disbursement of the Fund, true and
correct.





-4-




--------------------------------------------------------------------------------




9.

Fees and Expenses. The Escrow Agent shall be entitled to the Escrow Agent Fees
set forth on the Subscription Agreement, payable by the Issuer as and when
stated therein.  In addition, the Issuer agrees to reimburse the Escrow Agent
for any reasonable expenses incurred in connection with this Agreement,
including, but not limited to, reasonable counsel fees of one counsel. The
Escrow Agent confirms that no additional expenses shall be incurred absent
extraordinary conditions.




10

Indemnification and Contribution.




10.1

The Issuer ( the “Indemnitor”) agrees to indemnify the Escrow Agent and its
officers, directors, employees, agents and shareholders (collectively referred
to as the “Indemnitees”) against, and hold them harmless of and from, any and
all loss, liability, cost, damage and expense, including without limitation,
reasonable counsel fees, which the Indemnitees may suffer or incur by reason of
any action, claim or proceeding brought against the Indemnitees arising out of
or relating in any way to this Agreement or any transaction to which this
Agreement relates, unless such action, claim or proceeding is the result of the
willful misconduct or gross negligence of any of the Indemnitees.




10.2

If the indemnification provided for in Section 10.1 is applicable, but for any
reason is held to be unavailable, the Indemnitor shall contribute such amounts
as are just and equitable to pay, or to reimburse the Indemnitees for, the
aggregate of any and all losses, liabilities, costs, damages and expenses,
including reasonable counsel fees, actually incurred by the Indemnitees as a
result of or in connection with, and any amount paid in settlement of, any
action, claim or proceeding arising out of or relating in any way to any actions
or omissions of the Indemnitor.




10.3

The provisions of this Section 10 shall survive any termination of this
Agreement, whether by disbursement of the Fund, resignation of the Escrow Agent
or otherwise.




11.

Governing Law and Assignment. This Agreement shall be construed in accordance
with and governed by the laws of the State of New York and shall be binding upon
the parties hereto and their respective successors and assigns; provided,
however, that any assignment or transfer by any party of its rights under this
Agreement or with respect to the Escrow Amounts or the Fund shall be void as
against the Escrow Agent unless (a) written notice thereof shall be given to the
Escrow Agent; and (b) the Escrow Agent shall have consented in writing to such
assignment or transfer.




12.

Notices. All notices required to be given in connection with this Agreement
shall be sent by registered or certified mail, return receipt requested, or by
hand delivery with receipt acknowledged, or by the Express Mail service offered
by the United States Postal Service, or by overnight courier, and addressed, if
to the Issuer, at its address set forth on the Subscription Agreement, and if to
the Escrow Agent, at its address set forth above.




13.

Severability. If any provision of this Agreement or the application thereof to
any person or circumstance shall be determined to be invalid or unenforceable,
the remaining provisions of this Agreement or the application of such provision
to persons or circumstances other than those to which it is held invalid or
unenforceable shall not be affected thereby and shall be valid and enforceable
to the fullest extent permitted by law.




14.

Execution in Several Counterparts. This Agreement may be executed in several
counterparts or by separate instruments, and all of such counterparts and
instruments shall constitute one agreement, binding on all of the parties
hereto. This Agreement may be executed by facsimile transmission, PDF,
electronic signature or other similar electronic means with the same force and
effect as if such signature page were an original thereof.




15.

Entire Agreement. This Agreement constitutes the entire agreement between the
parties hereto with respect to the subject matter hereof and supersedes all
prior agreements and understandings (written or oral) of the parties in
connection therewith.




[Signature Page Follows]





-5-




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the day
and year first above written.




BERNARD & YAM, LLP







By:   /s/ Man Yam, Esq.

        Name: Man Yam, Esq

        Title: Managing Partner




ISSUER




By:   /s/ Guolin Yang

        Name: Guolin Yang

        Title:   Chief Executive Officer




Subscribers







By:   /s/ Sasha Shemirani

        Representative of Subscribers














--------------------------------------------------------------------------------







EXHIBIT A















